        Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 1 of 15



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
     Blair E. Reed (State Bar No. 316791)
 2   1990 North California Boulevard, Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-Mail: ltfisher@bursor.com
              breed@bursor.com
 5
     Attorneys for Plaintiffs
 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11
     RICK MUSGRAVE, MARGARET GRAY, and              Case No. 4:18-cv-02841-JSW
12   DAVID NEAL individually and on behalf of all
     others similarly situated,                     STIPULATED PROTECTIVE ORDER
13

14                              Plaintiffs,
                                                     The Honorable Jeffrey S. White
15                  v.

16   TAYLOR FARMS PACIFIC, INC., TAYLOR
     FARMS RETAIL, INC., and TAYLOR FARMS
17
     CALIFORNIA, INC.,
18
                                Defendants.
19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER
     CASE NO. 4:18-CV-02841-JSW
          Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 2 of 15



 1   1.      PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
 5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
 6   Order. The parties acknowledge that this Order does not confer blanket protections on all
 7   disclosures or responses to discovery and that the protection it affords from public disclosure and
 8   use extends only to the limited information or items that are entitled to confidential treatment under
 9   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
10   that this Stipulated Protective Order does not entitle them to file confidential information under
11   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that
12   will be applied when a party seeks permission from the court to file material under seal.
13   2.      DEFINITIONS
14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
15   information or items under this Order.
16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
18   Civil Procedure 26(c).
19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
20   well as their support staff).
21           2.4     Designating Party: a Party or Non-Party that designates information or items that it
22   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
23           2.5     Disclosure or Discovery Material: all items or information, regardless of the
24   medium or manner in which it is generated, stored, or maintained (including, among other things,
25   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
26   responses to discovery in this matter.
27

28

     STIPULATED PROTECTIVE ORDER                                                                            1
     CASE NO. 4:18-CV-02841-JSW
          Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 3 of 15



 1          2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to
 2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
 3   consultant in this action.
 4          2.7     House Counsel: attorneys who are employees of a party to this action. House
 5   Counsel does not include Outside Counsel of Record or any other outside counsel.
 6          2.8     Non-Party: any natural person, partnership, corporation, association, or other legal
 7   entity not named as a Party to this action.
 8          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
 9   action but are retained to represent or advise a party to this action and have appeared in this action
10   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
11          2.10    Party: any party to this action, including all of its officers, directors, employees,
12   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
13          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
14   Material in this action.
15          2.12    Professional Vendors: persons or entities that provide litigation support services
16   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
17   storing, or retrieving data in any form or medium) and their employees and subcontractors.
18          2.13    Protected Material: any Disclosure or Discovery Material that is designated as
19   “CONFIDENTIAL.”
20          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
21   Producing Party.
22   3.     SCOPE
23          The protections conferred by this Stipulation and Order cover not only Protected Material
24   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
25   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
26   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
27   However, the protections conferred by this Stipulation and Order do not cover the following
28   information: (a) any information that is in the public domain at the time of disclosure to a

     STIPULATED PROTECTIVE ORDER                                                                              2
     CASE NO. 4:18-CV-02841-JSW
          Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 4 of 15



 1   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a
 2   result of publication not involving a violation of this Order, including becoming part of the public
 3   record through trial or otherwise; and (b) any information known to the Receiving Party prior to the
 4   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
 5   information lawfully and under no obligation of confidentiality to the Designating Party. Any use
 6   of Protected Material at trial shall be governed by a separate agreement or order.
 7   4.     DURATION
 8          Even after final disposition of this litigation, the confidentiality obligations imposed by this
 9   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
10   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
11   defenses in this action, with or without prejudice; and (2) final judgment herein after the
12   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
13   including the time limits for filing any motions or applications for extension of time pursuant to
14   applicable law.
15   5.     DESIGNATING PROTECTED MATERIAL
16          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
17   Non-Party that designates information or items for protection under this Order must take care to
18   limit any such designation to specific material that qualifies under the appropriate standards. The
19   Designating Party must designate for protection only those parts of material, documents, items, or
20   oral or written communications that qualify – so that other portions of the material, documents,
21   items, or communications for which protection is not warranted are not swept unjustifiably within
22   the ambit of this Order.
23          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
24   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
25   encumber or retard the case development process or to impose unnecessary expenses and burdens
26   on other parties) expose the Designating Party to sanctions.
27

28

     STIPULATED PROTECTIVE ORDER                                                                            3
     CASE NO. 4:18-CV-02841-JSW
        Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 5 of 15



 1          If it comes to a Designating Party’s attention that information or items that it designated for
 2   protection do not qualify for protection, that Designating Party must promptly notify all other
 3   Parties that it is withdrawing the mistaken designation.
 4          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order
 5   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
 6   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
 7   designated before the material is disclosed or produced.
 8          Designation in conformity with this Order requires:
 9                (a) for information in documentary form (e.g., paper or electronic documents, but
10   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
11   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion
12   or portions of the material on a page qualifies for protection, the Producing Party also must clearly
13   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
14   A Party or Non-Party that makes original documents or materials available for inspection need not
15   designate them for protection until after the inspecting Party has indicated which material it would
16   like copied and produced. During the inspection and before the designation, all of the material
17   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
18   identified the documents it wants copied and produced, the Producing Party must determine which
19   documents, or portions thereof, qualify for protection under this Order. Then, before producing the
20   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
21   that contains Protected Material. If only a portion or portions of the material on a page qualifies for
22   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
23   appropriate markings in the margins).
24                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
25   Designating Party identify on the record, before the close of the deposition, hearing, or other
26   proceeding, all protected testimony.
27                (c) for information produced in some form other than documentary and for any other
28   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

     STIPULATED PROTECTIVE ORDER                                                                              4
     CASE NO. 4:18-CV-02841-JSW
          Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 6 of 15



 1   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
 2   portion or portions of the information or item warrant protection, the Producing Party, to the extent
 3   practicable, shall identify the protected portion(s).
 4          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 5   designate qualified information or items does not, standing alone, waive the Designating Party’s
 6   right to secure protection under this Order for such material. Upon timely correction of a
 7   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
 8   in accordance with the provisions of this Order.
 9   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
10          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
11   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
12   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
13   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
14   challenge a confidentiality designation by electing not to mount a challenge promptly after the
15   original designation is disclosed.
16          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
17   by providing written notice of each designation it is challenging and describing the basis for each
18   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
19   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
20   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
21   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
22   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
23   Party must explain the basis for its belief that the confidentiality designation was not proper and
24   must give the Designating Party an opportunity to review the designated material, to reconsider the
25   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
26   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
27   has engaged in this meet and confer process first or establishes that the Designating Party is
28   unwilling to participate in the meet and confer process in a timely manner.

     STIPULATED PROTECTIVE ORDER                                                                            5
     CASE NO. 4:18-CV-02841-JSW
          Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 7 of 15



 1          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
 2   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
 3   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of
 4   the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
 5   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied
 6   by a competent declaration affirming that the movant has complied with the meet and confer
 7   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a
 8   motion including the required declaration within 21 days (or 14 days, if applicable) shall
 9   automatically waive the confidentiality designation for each challenged designation. In addition,
10   the Challenging Party may file a motion challenging a confidentiality designation at any time if
11   there is good cause for doing so, including a challenge to the designation of a deposition transcript
12   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
13   competent declaration affirming that the movant has complied with the meet and confer
14   requirements imposed by the preceding paragraph.
15          The burden of persuasion in any such challenge proceeding shall be on the Designating
16   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
17   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
18   Unless the Designating Party has waived the confidentiality designation by failing to file a motion
19   to retain confidentiality as described above, all parties shall continue to afford the material in
20   question the level of protection to which it is entitled under the Producing Party’s designation until
21   the court rules on the challenge.
22   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
23          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
24   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
25   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
26   the categories of persons and under the conditions described in this Order. When the litigation has
27   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
28   DISPOSITION).

     STIPULATED PROTECTIVE ORDER                                                                             6
     CASE NO. 4:18-CV-02841-JSW
        Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 8 of 15



 1          Protected Material must be stored and maintained by a Receiving Party at a location and in
 2   a secure manner that ensures that access is limited to the persons authorized under this Order.
 3          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 4   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
 5   information or item designated “CONFIDENTIAL” only to:
 6                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 7   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 8   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
 9   Bound” that is attached hereto as Exhibit A;
10                (b) the officers, directors, and employees (including House Counsel) of the Receiving
11   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
14   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
15   to Be Bound” (Exhibit A);
16                (d) the court and its personnel;
17                (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
18   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
19   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20                (f) during their depositions, witnesses in the action to whom disclosure is reasonably
21   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
22   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
23   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
24   bound by the court reporter and may not be disclosed to anyone except as permitted under this
25   Stipulated Protective Order.
26                (g) the author or recipient of a document containing the information or a custodian or
27   other person who otherwise possessed or knew the information.
28

     STIPULATED PROTECTIVE ORDER                                                                              7
     CASE NO. 4:18-CV-02841-JSW
          Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 9 of 15



 1   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 2   LITIGATION
 3           If a Party is served with a subpoena or a court order issued in other litigation that compels
 4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
 5   must:
 6              (a) promptly notify in writing the Designating Party. Such notification shall include a
 7   copy of the subpoena or court order;
 8              (b) promptly notify in writing the party who caused the subpoena or order to issue in
 9   the other litigation that some or all of the material covered by the subpoena or order is subject to
10   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
11              (c) cooperate with respect to all reasonable procedures sought to be pursued by the
12   Designating Party whose Protected Material may be affected.
13           If the Designating Party timely seeks a protective order, the Party served with the subpoena
14   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
15   before a determination by the court from which the subpoena or order issued, unless the Party has
16   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
17   expense of seeking protection in that court of its confidential material – and nothing in these
18   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
19   disobey a lawful directive from another court.
20   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
21   LITIGATION
22              (a) The terms of this Order are applicable to information produced by a Non-Party in
23   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
24   connection with this litigation is protected by the remedies and relief provided by this Order.
25   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
26   additional protections.
27

28

     STIPULATED PROTECTIVE ORDER                                                                             8
     CASE NO. 4:18-CV-02841-JSW
        Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 10 of 15



 1              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
 2   Party’s confidential information in its possession, and the Party is subject to an agreement with the
 3   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
 4                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or
 5   all of the information requested is subject to a confidentiality agreement with a Non-Party;
 6                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
 7   in this litigation, the relevant discovery request(s), and a reasonably specific description of the
 8   information requested; and
 9                  (3) make the information requested available for inspection by the Non-Party.
10              (c) If the Non-Party fails to object or seek a protective order from this court within 14
11   days of receiving the notice and accompanying information, the Receiving Party may produce the
12   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
13   seeks a protective order, the Receiving Party shall not produce any information in its possession or
14   control that is subject to the confidentiality agreement with the Non-Party before a determination
15   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
16   of seeking protection in this court of its Protected Material.
17   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
19   Material to any person or in any circumstance not authorized under this Stipulated Protective
20   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
21   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
22   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
23   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
24   Agreement to Be Bound” that is attached hereto as Exhibit A.
25   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
26   MATERIAL
27          When a Producing Party gives notice to Receiving Parties that certain inadvertently
28   produced material is subject to a claim of privilege or other protection, the obligations of the

     STIPULATED PROTECTIVE ORDER                                                                            9
     CASE NO. 4:18-CV-02841-JSW
          Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 11 of 15



 1   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 2   is not intended to modify whatever procedure may be established in an e-discovery order that
 3   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
 4   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 5   communication or information covered by the attorney-client privilege or work product protection,
 6   the parties may incorporate their agreement in the stipulated protective order submitted to the
 7   court.
 8   12.      MISCELLANEOUS
 9            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
10   seek its modification by the court in the future.
11            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order
12   no Party waives any right it otherwise would have to object to disclosing or producing any
13   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
14   Party waives any right to object on any ground to use in evidence of any of the material covered by
15   this Protective Order.
16            12.3   Filing Protected Material. Without written permission from the Designating Party or
17   a court order secured after appropriate notice to all interested persons, a Party may not file in the
18   public record in this action any Protected Material. A Party that seeks to file under seal any
19   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
20   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
21   issue.
22            Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
23   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
24   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
25   Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving
26   Party may file the information in the public record pursuant to Civil Local Rule 79-5(e) unless
27   otherwise instructed by the court.
28   //

      STIPULATED PROTECTIVE ORDER                                                                            10
      CASE NO. 4:18-CV-02841-JSW
        Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 12 of 15



 1   13.    FINAL DISPOSITION
 2          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
 3   Receiving Party must return all Protected Material to the Producing Party or destroy such material.
 4   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 5   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
 6   the Protected Material is returned or destroyed, the Receiving Party must submit a written
 7   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
 8   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
 9   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained
10   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of
11   the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival
12   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
13   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
14   and expert work product, even if such materials contain Protected Material. Any such archival
15   copies that contain or constitute Protected Material remain subject to this Protective Order as set
16   forth in Section 4 (DURATION).
17

18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19

20   Dated: October 14, 2019               BURSOR & FISHER, P.A.
21
                                           By:     /s/ L. Timothy Fisher
22
                                           L. Timothy Fisher (State Bar No. 191626)
23                                         Blair E. Reed (State Bar No. 316791)
                                           1990 North California Blvd., Suite 940
24                                         Walnut Creek, CA 94596
                                           Telephone: (925) 300-4455
25                                         Facsimile: (925) 407-2700
                                           E-mail: ltfisher@bursor.com
26                                                  breed@bursor.com

27                                         Attorneys for Plaintiffs Rick Musgrave, Margaret Gray, and
                                           David Neal
28

     STIPULATED PROTECTIVE ORDER                                                                           11
     CASE NO. 4:18-CV-02841-JSW
        Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 13 of 15



 1   Dated: October 14, 2019               DAVIS WRIGHT TREMAINE LLP
 2                                         By:    /s/P. Andrew McStay, Jr.
 3
                                           James H. Moon (SBN 268215)
 4                                         jamesmoon@dwt.com
                                           865 S. Figueroa St., Suite 2400
 5                                         Los Angeles, California 90017-2566
                                           Telephone: (213) 633-6819
 6
                                           Facsimile: (213) 633-6899
 7
                                           David A. Ernst (pro hac vice)
 8                                         daveernst@dwt.com
                                           P. Andrew McStay, Jr. (pro hac vice)
 9                                         andrewmcstay@dwt.com
                                           1300 SW Fifth Avenue, Suite 2400
10
                                           Portland, Oregon 97201-5610
11                                         Telephone: (503) 778-5302
                                           Facsimile: (503) 778-5299
12
                                           Attorneys for Defendants Taylor Farms Pacific,
13                                         Inc., Taylor Farms Retail, Inc., and Taylor Farms
                                           California, Inc.
14

15

16                                      ATTESTATION OF FILER
17          I, L. Timothy Fisher, am the ECF user whose ID and password are being used to file this
18   Stipulation in compliance with Local Rule 5-1(i)(3). I hereby attest that the concurrence of the
19   filing of this document has been obtained from each of the other signatories indicated by a
20   conformed signature (/s/) within this document.
21
     DATED: October 14, 2019
22

23
                                                          /s/ L. Timothy Fisher
24

25

26

27

28

     STIPULATED PROTECTIVE ORDER                                                                        12
     CASE NO. 4:18-CV-02841-JSW
Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 14 of 15
        Case 4:18-cv-02841-JSW Document 71 Filed 10/22/19 Page 15 of 15



 1                                                EXHIBIT A
 2   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of _________________ [print or
 4   type full address], declare under penalty of perjury that I have read in its entirety and understand
 5   the Stipulated Protective Order that was issued by the United States District Court for the Northern
 6   District of California on [date] in the case of Musgrave v. Taylor Farms., Case No. 4:18-cv-02841-
 7   JSW. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
 8   and I understand and acknowledge that failure to so comply could expose me to sanctions and
 9   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
10   any information or item that is subject to this Stipulated Protective Order to any person or entity
11   except in strict compliance with the provisions of this Order.
12   I further agree to submit to the jurisdiction of the United States District Court for the Northern
13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
14   even if such enforcement proceedings occur after termination of this action.
15          I hereby appoint __________________________ [print or type full name] of
16   _______________________________________ [print or type full address and telephone number]
17   as my California agent for service of process in connection with this action or any proceedings
18   related to enforcement of this Stipulated Protective Order.
19

20   Date: ______________________________________
21   City and State where sworn and signed: _________________________________
22   Printed name: _______________________________
23   Signature: __________________________________
24

25

26

27

28

     STIPULATED PROTECTIVE ORDER                                                                            14
     CASE NO. 4:18-CV-02841-JSW
